Case 17-14752-JDW     Doc 47   Filed 12/30/19 Entered 12/30/19 12:42:41        Desc Main
                               Document     Page 1 of 2


_________________________________________________________________________________

                                              SO ORDERED,



                                              Judge Jason D. Woodard
                                              United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________



             IN THE UNITED STATES BANKRUPTCY COURT FOR
                 THE NORTHERN DISTRICT OF MISSISSIPPI


IN THE MATTER OF:                                               CHAPTER 13 CASE NO.:

JOHNELLA COWANS                                                 17-14752-JDW

           AGREED ORDER DENYING MOTION TO DISMISS (DKT. #43)

      THIS MATTER came before the Court on the Motion to Dismiss (Dkt. #43)

(the “Motion”) filed by Locke D. Barkley, Chapter 13 Trustee (“the Trustee”) and

response thereto filed by the Debtor (Dkt. #44). Upon agreement of the parties,

      IT IS ORDERED that:

      1.     The Motion shall be and is hereby denied.

      2.     The plan payment shall be amended to a sum sufficient to afford

completion of the Confirmed Plan (Dkt. #14).

      3.     Should the Debtor become 60 days or more delinquent in Chapter 13

plan payments, calculated from January 1, 2020, this case may be dismissed by

subsequent order without further notice or hearing.
Case 17-14752-JDW   Doc 47    Filed 12/30/19 Entered 12/30/19 12:42:41         Desc Main
                              Document     Page 2 of 2


                              ##END OF ORDER##

AGREED & APPROVED:

/s/ W. Jeffrey Collier
W. JEFFREY COLLIER – MSB#10645
ATTORNEY FOR TRUSTEE

/s/ Robert H. Lomenick, Jr.
ROBERT H. LOMENICK, JR.
ATTORNEY FOR DEBTOR




                                                          Prepared by:
                                                          W. Jeffrey Collier, Esq.
                                                          Attorney for Trustee
                                                          6360 I-55 North, Suite 140
                                                          Jackson, Miss. 39211
                                                          (601) 355-6661
                                                          ssmith@barkley13.com
                                                          MSB No. 10645
